UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7753


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MARK CORRIGAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:96-cr-00128-H-3)


Submitted:   February 20, 2014             Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se. Thomas Philip Swaim, Assistant
United States Attorney, Thomas Gray Walker, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark   Corrigan    appeals     the   district   court’s   order

denying his Fed. R. Civ. P. 60(b)(3) motion, ∗ in which he alleged

the 1998 criminal judgment against him was subject to vacatur

due to fraud.       The Federal Rules of Civil Procedure do not

provide a vehicle by which to challenge a criminal judgment.

See Fed. R. Civ. P. 1, 81; United States v. Mosavi, 138 F.3d

1365, 1366 (11th Cir. 1998) (per curiam) (stating that “Rule

60(b) simply does not provide relief from judgment in a criminal

case”).    Nor could Corrigan have properly sought reconsideration

under the Federal Rules of Criminal Procedure.               See Fed. R.

Crim. P. 33(b) (authorizing motion for new trial no later than

three years after guilty verdict); United States v. Goodwyn, 596

F.3d 233, 235 (4th Cir. 2010) (holding that Fed. R. Crim. P. 35

authorizes reconsideration within fourteen days only to correct

arithmetical, technical, or other clear error).

            Accordingly, we affirm the district court’s denial of

relief.    We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented   in   the   materials




     ∗
       Although Corrigan did not clearly identify the authority
for his motion in district court, he clarifies in his informal
brief that he sought relief pursuant to Fed. R. Civ. P.
60(b)(3).



                                     2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3